DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 5 of claim 1 recites “having a spherical shape, an elliptical shape, or an egg shape,” it should be changed to either 
“having one of a spherical shape, an elliptical shape, and an egg shape,” or
“having a spherical shape or an elliptical shape or an egg shape,”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitations underlined in red of claims 1 and 5-8 have insufficient antecedent basis for these limitations in the claims (for example: inconsistency of singular and plurality).
1. A piezoelectric drive device comprising: a piezoelectric element; a vibrating plate with a concave portion provided in a side surface; and a projecting portion provided between two side surfaces of the concave portion and having a spherical shape, an elliptical shape, or an egg shape, wherein a plurality of the piezoelectric elements and a plurality of the vibrating plates are stacked, and the concave portion includes a bottom surface.
5. The piezoelectric drive device according to claim 1, wherein the concave portions are provided in the plurality of vibrating plates, and a depth of the concave portion in the vibration plate placed at a center in a stacking direction of the plurality of vibrating plates is deeper than a depth of the concave portion in the other vibration plate.
6. The piezoelectric drive device according to claim 1, wherein the concave portions are provided in the plurality of vibrating plates, a convex portion being relatively convex is provided between the two concave portions of the plurality of concave portions, and a recessed portion that fits with the convex portion is provided in the projecting portion.
7. The piezoelectric drive device according to claim 5, wherein the plurality of concave portions are arranged in the stacking direction.
8. The piezoelectric drive device according to claim 5, wherein the plurality of concave portions are arranged in a direction crossing the stacking direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa et al. (U.S. Pre-Grant Publication No. 20170001306).
Regarding independent claim 1: Arakawa et al. (e.g. see FIG. 1A, FIG. 2, FIG. 4, FIG. 9A) discloses a piezoelectric drive device (10) comprising: a piezoelectric element (140); a vibrating plate (100) with a concave portion (216) provided in a side surface (211); and a projecting portion (20) provided between two side surfaces of the concave portion (216) and having a spherical shape, an elliptical shape, or an egg shape, wherein a plurality of the piezoelectric elements and a plurality of the vibrating plates (100) are stacked (e.g. see §0040: the piezoelectric drive device 10 is composed of a plurality of piezoelectric vibrating portions 100 stacked on each other, a gap between two adjacent piezoelectric vibrating portions 100 on the vibrating body 210 and a gap between two adjacent piezoelectric vibrating portions 100 on the support portion 220 can be made about the same), and the concave portion (216) includes a bottom surface (bottom surface of 216).
	Regarding claim 9: Arakawa et al. (e.g. see FIG. 1A, FIG. 2, FIG. 4, FIG. 9A) discloses
an ultrasonic motor (drive device) comprising: the piezoelectric drive device (10) according to claim 1 (see rejection of claim 1); and a driven member (50) driven by the piezoelectric drive device (10).
	Regarding claim 10: Arakawa et al. (e.g. see FIG. 1A, FIG. 2, FIG. 4, FIG. 9A, FIG. 13) discloses a robot (FIG. 13: robot hand) comprising: a plurality of link parts (2012); joint parts (2020) coupling the plurality of link parts (2012); and the piezoelectric drive device (10) according to claim 1 (see rejection of claim 1) that pivots the plurality of link parts (2012) by the joint parts (2020; Claims 11-14: a plurality of link portions; a joint connecting the plurality of link portions together; and the piezoelectric drive device according to claim 1, which rotates the plurality of link portions with the joint.)
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to be incorporated in independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. ((U.S. Pre-Grant Publication No. 20050082947) discloses a piezoelectric motor capable of moving an object in two dimensions, i.e., in an x-y direction or to rotate about two separate axes.
Lagorgette et al. (U.S. Patent No. 11183952) discloses a rotating piezoelectric motor including a radial preload is created between the cylindrical part and the resonator: a radial force is generated by means of the holding device for holding the cylindrical part against the protuberances found at each end of the resonator arms.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



25 November 2022	

/EMILY P PHAM/Primary Examiner, Art Unit 2837